Citation Nr: 0706968	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-25 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than March 20, 2003 
for a grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 until June 
1980 and from October 1982 until January 1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision rendered by the 
San Diego, California Regional Office (RO) of the Department 
of Veterans Affairs (VA) in which the veteran's claim of 
entitlement to service connection for tinnitus was granted 
and assigned an effective date of March 20, 2003.  In 
September 2006, the undersigned Veterans Law Judge conducted 
a hearing regarding the issue on appeal.


FINDINGS OF FACT

1.  On March 20, 2003, the veteran filed a petition for 
restoration of benefits for his service connected hearing 
loss.

2.  On VA examination In June 2003, tinnitus related to 
service was diagnosed.

3.  In a July 2003 rating decision, the RO granted service 
connection for tinnitus, effective March 20, 2003.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
March 20, 2003 for the grant of service connection for 
tinnitus.  38 U.S.C.A. §§ 5103, 5107(b), 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable statute and regulation provides that the 
effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The 
effective date of an award of disability compensation based 
on direct service connection shall be the day following the 
veteran's separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2).  

A claim is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  Any communication indicating an intent to apply for 
a benefit under the laws administered by VA may be considered 
an informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  38 C.F.R. §§ 3.1(p), 
3.155(a); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  
In determining when a claim was received, the Board must 
review all communications in the claim's file that may be 
construed as an application or claim.  38 U.S.C.A. § 7104(a); 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Board notes that in May 1981, the veteran was awarded 
service connection for left ear hearing loss.  Upon 
reentering active duty in 1982, the veteran waived disability 
compensation.  In the July 2003 rating decision, evaluation 
for left ear hearing loss was restored effective January 31, 
1999, day after service separation.  

The veteran has argued entitlement to an earlier effective 
date for tinnitus based on the restoration of benefits theory 
and also argued that he was at the RO shortly before he 
retired from service in 1999, but was told that he needed a 
DD214 before his claim could be processed.  Initially, it is 
noted that service connection for tinnitus was not granted 
until the July 2003 rating decision, which was based on the 
June 18, 2003 VA hearing examination.  The examiner's report 
stated that the veteran suffered from periodical, mild to 
high pitch tinnitus in both ears which was at least as likely 
as not related to in-service noise exposure.  The Board notes 
that the veteran's claim, dated March 20, 2003, only asserted 
entitlement to service connection for "high frequency 
hearing loss," not entitlement to service connection for 
tinnitus.  There is also no other communication of record, 
including Congressional correspondence, asserting a claim for 
tinnitus.  There is nothing in the record to support a claim 
earlier than March 20, 2003.  Even if he visited the RO 
shortly before his retirement, there is nothing in the record 
to show he submitted a claim based on tinnitus at any time 
prior to the effective date of the award.  

As previously stated, the effective date of an award of 
disability compensation based on direct service connection 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2).  
No argument or evidence has been submitted by or on behalf of 
the veteran to show entitlement to an effective date earlier 
than March 20, 2003.  Consideration has been given to the 
doctrine of reasonable doubt in this case, but the pertinent 
facts are not really in dispute and the matter involved is 
really legal in nature as opposed to factual.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the Veteran (Sept. 2005).  As such, VA fulfilled its 
notification duties.  

In this case, the initial AOJ decision was made prior to the 
veteran having been fully informed of the VCAA.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  The veteran has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board.  He has been told 
what he must show, and there is no indication of prejudice to 
the veteran based on the timing of the notice.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).  In a March 2006 
letter, the veteran was also advised of potential disability 
ratings and an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  The veteran 
was also afforded a VA examination.  Hence, VA has fulfilled 
its duty to assist the veteran in the development of his 
claim.  For the reasons set forth above, and given the facts 
of this case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to an effective date earlier than March 20, 2003 
for a grant of service connection for tinnitus is denied.

____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


